Citation Nr: 1529942	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-47 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right shoulder acromioclavicular joint separation.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected paresthesia of gingiva, residuals of teeth extractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In September 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge and a transcript of that hearing was added to the record.  However, because the Veterans Law Judge who conducted the September 2012 hearing has since retired, he cannot participate in the adjudication of the Veteran's above-captioned claims.  As such, in May 2015, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  

Later that same month, the Veteran submitted a statement indicating that he wished to appear for a videoconference hearing before a new Veterans Law Judge.  In accordance with his request, the Board must remand the claims on appeal so that the Veteran may be afforded an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.704 (2014).




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is remanded for the following action:

Schedule the Veteran for a videoconference hearing before the Board, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




